Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/504,609.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of US Application 17/504,609 anticipate claims 1-20 of the instant application. 

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by US 2022/0100687 (Sahin et al).

With respect to claims 1, 9, and 16, Sahin teaches apparatus comprising: memory to store data (persistent memory (NVR), non-volatile random access memory or flash memory); and a processor having execution circuitry to execute an instruction to program an inline memory expansion logic and a host memory encryption logic with one or more cryptographic keys (CPU of a host system directly connected to a peripheral device interconnect (PDI, a PCIe bus and/or switch) to which the NVR memory is connected, the CPU executing application on the host system configured to expand their memory capacity with added memory of different type than native main memory  [Par. 0024-0025; Par. 0053-0054; Par. 0086-0087], the peripheral device interconnect being a switch providing connectivity between the CPU and peripheral hardware components in accordance with one or more technologies, including Compute Express Link (CXL) technology. CXL) [Par. 0137-0138; Par. 0005-0006], wherein the inline memory expansion logic is to encrypt the data to be written to the memory and to decrypt encrypted data to be read from the memory, wherein the memory is coupled to the processor via an interconnect endpoint of a system fabric (the SSI to implement one or more technology specifications and/or protocols applying cryptographic schemes where the SSI may be configured to encrypt I/O communications originating on a host system and to decrypt I/O communications received from the storage system) [Par. 0091-0092; Par. 0111-0114].

With respect to claims 2, 10, and 17, Sahin teaches the apparatus wherein the interconnect endpoint is to operate in accordance with Compute Express LinkTM (CXLTM) protocol (peripheral device interconnect being a switch providing connectivity between the CPU and persistent non-volatile memory (NVR),  with peripheral hardware components in accordance with one or more technologies, including Compute Express Link (CXL) technology. CXL) [Par. 0137-0138; Par. 0005-0006].

With respect to claims 3, 11, and 20, Sahin teaches the apparatus wherein the memory comprises a one level memory or a two level memory (each processing node includes memory local to that particular processing node and persistent non-volatile memory (NVR) connected to the host through peripheral hardware components) [Par. 0054-0057].

With respect to claims 4, 12, and 18, Sahin teaches the apparatus wherein the memory is to be accessed in block mode or direct access mode (the storage system interconnect to communicate with storage resources of the storage system using remote direct memory access technology and zero-copy technology) [Fig. 6; Par. 0098-0100; Par. 0054; Par. 0029-0031].

With respect to claims 5, 13, and 19, Sahin teaches apparatus wherein the host memory encryption logic is to encrypt data to be written to dynamic random access memory and to decrypt encrypted data to be read from the dynamic random access memory, wherein the processor is coupled to the dynamic random access memory via a memory fabric endpoint of a system fabric (protocols applying cryptographic schemes where the SSI may be configured to encrypt I/O communications originating on a host system and to decrypt I/O communications received from the storage system) [Par. 0091-0092; Par. 0111-0114]..

With respect to claims 6 and 14, Sahin teaches apparatus wherein the memory and the dynamic random access memory are to be accessible as a single system main memory (storage systems connected to host systems configured to being a single storage system  distributed among multiple physically discrete processing nodes constituting a distributed storage system) [Par. 0032-0033; Par. 0043-0045].

With respect to claims 7 and 15, Sahin teaches apparatus wherein the memory is a far memory in a two level memory system and the dynamic random access memory is a near memory in the two level memory system (each processing node includes memory local to that particular processing node and persistent non-volatile memory (NVR) connected to the host through peripheral hardware components with respective dedicated local accessible remote) [Par. 0054-0057; Par. 0138-0139].

With respect to claim 8, Sahin teaches apparatus wherein the processor, the memory, inline memory expansion logic, the interconnect endpoint, and the system fabric are on a same integrated circuit device (non-volatile computer-readable media resources or physical storage devices  and/or NVR storage where, the host system configured to use such non-volatile computer-readable media and volatile computer-readable media (e.g., DRAM of the GM 840) as an extension of host memory of the host system and peripheral hardware components in accordance with Compute Express Link (CXL) technology. CXL)) [Par. 0138-0139; Par. 0133-0135].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0021986 (Graunke et al) teaching method comprising: reading an encrypted data block from memory; regenerating, during reading of the encrypted data block, a keystream used to encrypt the data block according to one or more stored criteria of the data block; and once reading of the encrypted data block is complete, decrypting the encrypted data block according to the generated keystream.
US 2005/0232415 (Little et al) teaching method comprising receiving a request to decrypt encrypted data stored in the memory; identifying the address in memory of a first portion of the data to be decrypted; deriving a first decryption unique key from the encryption key and the address of the first portion of data; decrypting the first portion of data using the first decryption unique key; identifying the address in memory of a second portion of data to be decrypted.
US 2020/0327072 (Kounavis et al) teaching apparatus with logic circuitry to allow or disallow access to contents of a memory region associated with first leaf node by a memory access request.
V. Krishnan, O. Serres and M. Blocksome, "COnfigurable Network Protocol Accelerator (COPA): An Integrated Networking/Accelerator Hardware/Software Framework," 2020 IEEE Symposium on High-Performance Interconnects (HOTI), 2020, pp. 17-24.
J. Zhu et al., "Enabling Rack-scale Confidential Computing using Heterogeneous Trusted Execution Environment," 2020 IEEE Symposium on Security and Privacy (SP), 2020, pp. 1450-1465.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136